Name: Council Regulation (EEC) No 1204/82 of 18 May 1982 amending Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit
 Type: Regulation
 Subject Matter: production;  plant product;  agricultural structures and production;  public finance and budget policy;  economic policy;  consumption
 Date Published: nan

 Avis juridique important|31982R1204Council Regulation (EEC) No 1204/82 of 18 May 1982 amending Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit Official Journal L 140 , 20/05/1982 P. 0038 - 0041 Spanish special edition: Chapter 03 Volume 25 P. 0120 Portuguese special edition Chapter 03 Volume 25 P. 0120 Finnish special edition: Chapter 3 Volume 15 P. 0007 Swedish special edition: Chapter 3 Volume 15 P. 0007 *****COUNCIL REGULATION (EEC) No 1204/82 of 18 May 1982 amending Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas little progress has been made on the measures providing for the conversion of citrus production to better varieties; whereas all efforts should therefore be concentrated on the conversion of orange, mandarin and lemon plantations to varieties better suited to consumer requirements; Whereas, in order to strengthen the possibilities of Community producers to prepare themselves to meet increased competition following enlargement, particularly from a quality point of view, steps should be taken to extend the field of application of the medium-term measures to lemons; Whereas in the Member States where a substantial number of varieties of citrus fruit are not acceptable to consumers, this situation has affected development efforts relating to the total production of those States; whereas it is necessary therefore to provide for structural improvement measures to assist production in the Member States concerned; Whereas conversion, marketing and processing measures should be encouraged only in Member States in which there is a very great need for conversion to different varieties; Whereas, however, Regulation (EEC) No 2226/79 (3) authorized France to undertake measures concerning the replanting of citrus fruit plantations and the improvement of processing and marketing conditions in the citrus fruit sector, in so far as those measures are undertaken by 31 December 1983 and completed by 31 December 1986 at the latest; whereas it is therefore necessary to authorize the application of these measures under the conditions of this Regulation and within the aforesaid time limits; Whereas, in addition, having regard to the special situation of the citrus fruit sector and particularly that of clementines in Corsica, these measures should be accompanied by structural improvement measures for the sector in question and by measures for the conversion of clementines to other clementine varieties; whereas, therefore, provisional measures relating thereto should be authorized under the abovementioned conditions and within the aforesaid time limits; Whereas, in view of the changes in purchasing power since the adoption of Regulation (EEC) No 2511/69 (4), the amount of the additional aid should be increased; Whereas reconversion also necessitates collective operations, and the execution of such operations requires that the incentives provided for conversion may be granted to all participants; Whereas the granting of financial compensation is justified only in Member States in which a conversion plan has been established; whereas the Community markets other than those of the producer Member States are more receptive to Community lemons and clementines than to oranges and mandarins; whereas financial compensation could therefore be withdrawn more rapidly for lemons and clementines, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2511/69 is hereby amended as follows: (1) Article 1 shall be replaced by the following: 'Article 1 1. Aid shall be granted in accordance with the provisions of Article 5 for measures on which a start has been made up to 31 December 1988, within the framework of the plan referred to in Article 2, which are designed to: (a) convert existing plantations of orange, mandarin or lemon trees to other varieties of oranges, mandarins, or lemons or other citrus fruit of the satsuma or clementine type with a view to adapting such plantations to suit consumer demand; (b) establish, improve and enlarge: - handling centres for citrus fruit where sorting, sizing, disinfection and packaging are carried out and which have storage space available, as an annex, should the need arise, - storage centres for citrus fruit, - processing installations for citrus fruit with storage space available, as an annex, should the need arise; (c) restructure the citrus fruit sector on farms with a view to greater competitiveness, by: - new plantations without conversion, over areas well suited to citrus fruit production and with varieties meeting consumer requirements, provided that such plantations are intended to replace existing plantations and do not increase the areas planted with citrus fruit, - and improvement measures involving, in particular, preparation of the soil, irrigation from an existing collective network, field drainage and non-collective farm paths, provided that such measures are accompanied by practical steps to control plants and diseases; (d) produce reproductive material to the extent necessary to carry out the plan. The estimated cost to the European Agricultural Guidance and Guarantee Fund (EAGGF) of the measures provided for in subparagraph (b) shall not exceed 15 % of the total estimated cost to the EAGGF of the medium-term measures provided for under this Regulation. 2. Before 31 December 1988 the Council shall, if necessary, decide, on a proposal from the Commission, to extend the period provided for in the first subparagraph of paragraph 1. 3. Community farmers producing oranges, mandarins and lemons who undertake to replant within the meaning of paragraph 1 (a) shall qualify, at their own request and under the conditions laid down in Article 4, for additional aid granted in order that any deficit entailed by such replanting may be taken into account. This aid shall be granted in accordance with the provisions of Article 5.' (2) The first subparagraph of Article 2 shall be replaced by the following: 'The measures provided for in Article 1 (1) shall apply only in Member States where: - for oranges, at least 20 % of total production consists of fruit of the varieties "biondo comune" and "sanguigno comune", - for small-fruited citrus, at least 50 % of total production consists of mandarins, - for lemons, at least 50 % of total production consists of fruit of varieties other than "Eureka" and "Verna", and in so far as they concern the measures referred to under point (c) of the first subparagraph of Article 1 (1), where the Member States furnish proof simultaneously of major structural deficiencies. However, in so far as they are undertaken by 31 December 1983 and completed by 31 December 1986 at the latest, the measures provided for in Article 1 (1) (a) and (b) may equally apply in Corsica. The Member States concerned shall, by 30 April 1983, draw up a plan of the measures they consider most suitable for carrying out the work referred to in Article 1 or amend the existing plans. This plan must specify in particular the production areas concerned, the varieties to be changed, the location of installations technically equipped for storage, packing and processing and the parts of capital expenditure incurred by the measures referred to under point (b) of the first subparagraph of Article 1 (1) which are not financed by the EAGGF and are borne by the Member State concerned and the beneficiary of the measures respectively. Work involved in drawing up the plan shall be done in conjunction with the Commission, which may forward any recommendation to the Member State concerned.' (3) Article 4 shall be replaced by the following: 'Article 4 1. The aid referred to in Article 1 (3) shall be paid to farmers who practise agriculture as their main occupation and who grow oranges, mandarins or lemons on condition that: - the income derived from their holding before conversion does not exceed the income derived from five hectares of orange, mandarin and lemon trees, - at least 40 % of the area used for growing orange, mandarin or lemon trees is converted at one time, - an area of at least 20 ares is converted. In accordance with the procedure provided for in Article 2, the Commission may authorize a Member State to adopt a lower figure than that provided for in the second indent of the first subparagraph in exceptional cases where the need for such a reduction is clearly justified. If a collective conversion measure referred to in paragraph 3 is involved, the aid may also be paid to farmers participating in the measure but not fulfilling the conditions laid down above, provided the total amount of aid per beneficiary does not exceed the amount for four converted hectares. 2. The amount of aid per converted hectare shall apply to a maximum of four hectares and shall be as follows: - 2 200 ECU per year for the first four years, - 1 500 ECU for the fifth year, - 1 000 ECU for the sixth and seventh years, only for growers who replant. The above amounts shall be increased by 10 % per converted hectare of mandarin and lemon trees. 3. For the purposes of this Regulation, a collective measure shall refer to any citrus fruit conversion measure carried out by farmers under a mandatory agreement concluded between at least 25 farmers having a total of at least 50 hectares of citrus fruit, and which provides for the conversion of at least 20 hectares. In accordance with the procedure provided for in Article 2, the Commission may authorize a Member State, in exceptional cases, to specify a smaller area to be converted than that provided for in the first subparagraph, in so far as the total number of cases so specified represents no more than 10 % of the total area to be converted in this Member State. If the collective measure is carried out by a cooperative or a producer group or association set up for purposes other than citrus fruit conversion, the condition mentioned in the first subparagraph which refers to a minimum number of 25 farmers shall not be binding. The Member States concerned shall, in the plan referred to in Article 2, for each region to which the plan applies within the limits laid down above, fix the conditions to be met by the collective measures. 4. The first instalment shall be paid during the two months following the start of conversion. The amount of aid may be adjusted from the year following the entry into force of Regulation (EEC) No 1204/82 in the light of developments in the general economic situation by decision of the Council acting by a qualified majority on a proposal from the Commission.' (4) Article 5 (1) shall be replaced by the following: '1. The aids specified in Article 1 shall be granted by the Member States. They must cover: - all expenditure in implementation of the measures specified in the first subparagraph of Article 1 (1) (a), (c) and (d), and of the additional aid provided for in Article 1 (3), - all expenditure in implementation of the measures specified in the first subparagraph of Article 1 (1) (b), less the proportion of this expenditure to be met by the recipient of the aid.' (5) Article 6 shall be replaced by the following: 'Article 6 Sellers established in the producer Member States who have drawn up a conversion plan within the meaning of Article 2 shall qualify, subject to the conditions set out below, for financial compensation in respect of oranges, mandarins, clementines and lemons originating in the said Member States and marketed in the other Member States.' (6) Article 7 shall be replaced by the following: 'Article 7 1. For oranges and mandarins, the amount of financial compensation shall be fixed each year before the beginning of the marketing year, in accordance with the procedure laid down in Article 43 (2) of the Treaty: (a) up to and including the 1989/90 marketing year, on the basis of the previous amount adjusted for changes in the basic and buying-in prices for the products in question, subject to the condition, however, that the percentage change in the financial compensation compared with the preceding marketing year may not exceed the percentage change in the basic and buying-in prices; (b) with effect from the 1990/91 marketing year, on the basis of the previous amount reduced, successively, by one-quarter, one-third and one-half. Financial compensation shall be abolished with effect from the 1993/94 marketing year. 2. For lemons and clementines, the amount of the financial compensation shall be fixed each year before the beginning of the marketing year, in accordance with the procedure laid down in Article 43 (2) of the Treaty: (a) up to and including the 1982/83 marketing year, on the basis of the previous amount adjusted for changes in the basic and buying-in prices for the products in question, subject to the condition, however, that the percentage change in the financial compensation compared with the preceding marketing year may not exceed the percentage change in the basic and buying-in prices; (b) with the effect from the 1983/84 marketing year, on the basis of the previous amount reduced, successively, by one-quarter, one-third and one-half. Financial compensation shall be abolished with effect from the 1986/87 marketing year. 3. Financial compensation shall be granted only in respect of products belonging to quality classes Extra and I.' Article 2 For a transitional period and provided they are begun by 31 December 1983 and completed no later than 31 December 1986, the following measures may also be applied in Corsica: - conversion of clementine plantations to other varieties of clementines, - restructuring of the citrus fruit sector. The measures and conditions for converting and restructuring citrus fruit plantations referred to in Title I of Regulation (EEC) No 2511/69 shall apply to the measures referred to in the preceding subparagraph. Article 3 The measures referred to in Title I of Regulation (EEC) No 2511/69 and those referred to in Article 2 of this Regulation shall constitute common measures, within the meaning of Article 6 of Regulation (EEC) No 729/70 (1), the estimated cost of which is 288;5 million ECU. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1982. For the Council The President P. de KEERSMAEKER (1) OJ No C 87, 5. 4. 1982, p. 124. (2) OJ No C 112, 3. 5. 1982, p. 29. (3) OJ No L 257, 12. 10. 1979, p. 2. (4) OJ No L 318, 18. 12. 1969, p. 1. (1) OJ No L 94, 28. 4. 1970, p. 13.